 

Exhibit 10.1

August 17, 2006

Mr. Theodore S. Alpert

1611 Virginia Avenue

Glendale, CA 91202

Dear Ted:

On behalf of Advanstar Communications Inc., it gives me great pleasure to
confirm an offer of employment to you for the position of Vice President —
Finance and Chief Financial Officer of Advanstar, based in our Woodland Hills
office and reporting directly to me, or my designee.  Your effective date of
employment will be September 12, 2006.

Your base salary will be at the bi-weekly rate of $9,615.38 (or $250,000
annualized).  Our pay periods are bi-weekly with paydays every other Friday via
direct deposit.  You will also be eligible to receive an annual bonus based on
your job performance with a targeted amount of $100,000, which will be prorated
for the remainder of 2006.  Subject to you actually commencing employment with
Advanstar, the terms, conditions and restrictions of the 2000 Management
Incentive Plan of Advanstar Holdings Corp. (“AHC”) and the option agreement with
respect thereto, you will be granted an option to purchase 150,000 shares of
AHC’s Common Stock at an exercise price equal to $10.00 per share.

In addition, you will be eligible for all of our benefit programs, which will be
effective on the first of the month following your start date.  Enrollment
materials will be provided to you on your first day of employment.  In general,
benefits are currently provided in the areas of vacation, sick pay, group health
and dental insurance, life insurance, AD&D as well as long-term disability
insurance protection, all as outlined in the applicable plan documents.  You
will be entitled to four (4) weeks of vacation per calendar year.  We also
currently have a 401(k) Plan that you can join on the first of the month
following your start date.  Currently, you will become eligible to receive
matching 401(k) contributions (in accordance with the provisions and limitations
of the plan) from Advanstar starting on the first of the month following one
year of employment.

Please note that your employment with Advanstar is on an “at will” basis.  That
means that you can terminate your employment at any time, for any or no reason,
with or without prior notice, and Advanstar reserves the same right.  Please
familiarize yourself with all other policies which cover your employment by
carefully reviewing our Employee Handbook which will be provided to you upon
your arrival.

Notwithstanding the “at will” nature of your employment, we have agreed to
specific provisions to govern certain types of potential termination of your
employment.  If you are terminated without “Cause” (as defined below) or resign
for “Good Reason” (as defined below), you will receive your base salary in the
form of salary continuation for a period of twelve months.  Any payments made to
you pursuant to the preceding sentence would constitute your full entitlement to
severance (in lieu of any standard severance policy of Advanstar Communications)
and you would be required to execute a release and covenant not to


--------------------------------------------------------------------------------




 

sue with respect to any claims against Advanstar Communications, its affiliates
and their respective officers, directors, shareholders and employees prior to
the payment of any severance amount to you.  The foregoing release would be
mutual and would include a release and covenant not to sue with respect to any
claims that Advanstar has against you.

The term “Cause” means conduct involving one or more of the following: (i)
continuing failure (after notice thereof and a thirty (30) day period to cure
such failure) to render services to Advanstar in accordance with the terms or
requirements of your employment; (ii) disloyalty, gross negligence, willful
misconduct, dishonesty, or breach of fiduciary duty to Advanstar; (iii) the
commission of an act of embezzlement or fraud, a felony or a crime involving
moral turpitude; (iv) deliberate disregard of the rules or policies of Advanstar
which results in direct or indirect loss, damage or injury to Advanstar; (v) the
unauthorized disclosure of any trade secret or confidential information of
Advanstar; or (vi) the commission of an act which breaches your duty not to
compete with Advanstar while employed by Advanstar.

The term “Good Reason” shall mean any of the following: (i) a breach of any
material provision hereof by Advanstar which remains uncured after thirty (30)
days written notice; (ii) a materially significant diminution in your duties; or
(iii) the relocation of your principal office to a place which is more than
fifty (50) miles from Advanstar’s office located at 6200 Canoga Avenue, Suite
200, Woodland Hills, California.

Please sign a copy of this letter as indicated below and return the signed copy
to me by fax to 818/593-5024.  The original should be sent to 6200 Canoga
Avenue, Suite 200, Woodland Hills, CA 91367 by overnight courier.

On behalf of all of us at Advanstar, I warmly welcome you aboard and wish you a
terrific future at the Company.  I greatly look forward to working together.

Sincerely,

/s/ Joe Loggia

Joe Loggia

Chief Executive Officer

Acknowledgement and Agreement:

I acknowledge that, except as contained in this letter agreement, no
representations, promises or agreements (in writing, orally or in any other
form) have been made to me by Advanstar or any of its employees or
representatives regarding compensation, duration or any other aspect of my
employment at Advanstar.

I hereby agree to be bound by the terms, conditions and provisions of this
letter agreement.

Signature:

/s/ Ted S. Alpert

 

Date:

August 18, 2006

Theodore S. Alpert

 

 


 

 

2


--------------------------------------------------------------------------------